Citation Nr: 0921678	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-13 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 
1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a Board hearing in September 2008.  This matter was remanded 
in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Due to a report of worsening PTSD symptomatology at the 
September 2008 Board hearing, this matter was remanded in 
October 2008 to afford the Veteran a VA psychiatric 
examination to assess the severity of his PTSD.  In January 
2009, the Veteran underwent a VA examination; however, such 
examination was conducted by a physician's assistant and 
there is no indication that a VA psychiatrist reviewed the 
findings.  Moreover, while noting that the Veteran had been 
unemployed for many years due to physical disabilities, the 
examiner did not opine as to any occupational impairment due 
to his PTSD.  The Board has determined that such examination 
report is inadequate for rating purposes, and a remand is 
necessary to afford the Veteran another VA psychiatric 
examination with a psychiatrist.

Additionally, subsequent to issuance of the February 2009 
supplemental statement of the case, VA outpatient treatment 
records were submitted by the Veteran dated in October, 
November, and December 2008.  Such treatment records appear 
to depict a worsening of symptoms.  There is no indication 
that such VA outpatient treatment records were considered in 
readjudicating the claim the February 2009 supplemental 
statement of the case.  VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  VAOPGCPREC 12-95.  
Subsequent to recertification to the Board, the Veteran 
submitted an April 2009 VA mental evaluation.  Under the 
circumstances, VA treatment records should be obtained from 
the VA Medical Center (VAMC) for the period October 2008 to 
the present.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient treatment records should be 
obtained for the period October 2008 to the 
present.  If such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims file.

2.  The Veteran should be scheduled for a VA 
mental examination with a psychiatrist to 
determine the current severity of his PTSD.  
The claims folder must be made available to 
the examiner and reviewed in conjunction with 
the examination.  The examiner should be 
asked to comment on the severity of the 
Veteran's PTSD, to include whether the 
Veteran has any occupational or social 
impairment due to his service-connected PTSD.  
Examination findings should be reported to 
allow for evaluation of PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  A GAF 
score should be reported. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted for 
PTSD.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




